Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statements on Form S-3, as amended (File Nos. 333-172789, 333-172868 and 333-174816), and the Registration Statements on Form S-8 (File Nos. 333-171723 and 333-140588) of Silver Bull Resources, Inc. (the “Company”) of our report dated January 11, 2012 to the Board of Directors of the Company relating to the audit of the consolidated financial statements and the effectiveness of internal control over financial reporting, which appears in this Annual Report on Form 10-K for the year ended October 31, 2011. /s/ Hein & Associates LLP Hein & Associates LLP Denver, Colorado January 11, 2012
